DETAILED ACTION
This Office action is in reply to correspondence filed 20 May 2022 in regard to application no. 17/564,393.  Claims 1-104 and 125-224 have been cancelled.  Claims 105-124 and 225-227 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 105-124 and 225-227 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed to a non-transitory computer-readable medium (manufacture), method (process) or system (machine). The claim(s) recite(s) receiving image data, analyzing it in no particular way but only for a particular purpose, matching an image to another image, determining a certain probability, and deciding how much helpful information to provide a shopper based on the probability.
This is, essentially, targeted marketing, a fundamental business practice. One example of what this would cover is determining to give a shopper a coupon, but only if one has formed a belief that the shopper is not a thief. Further, all of these are simple mental steps that require no technology at all. A store clerk can observe a person enter a store, can visually match the person to a mentally-stored memory of the same person, can recall that person has (or has not) shoplifted from the store in the past, can make a mental determination based on this of the likelihood of her stealing again, and can give (or decline to give) the shopper a paper coupon accordingly.  None of this presents the slightest difficulty, and none requires any technology at all.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer sending a message to another, discussed below, nothing is done beyond what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate image data, probabilities and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying that instructions cause a “processor to perform” the abstract steps, with no technical or algorithmic detail, does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes memory storing instructions for a processor and receiving data from an external, unclaimed sensor.  These elements are recited at a high degree of generality, and the specification makes it clear, e.g. ¶ 121, that no particular type of computer is necessary, such that a generic computer will suffice.  It only performs generic computer functions of nondescript manipulation of data and sharing of data with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — a generic computer performing a chronological sequence of abstract steps — do nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 106-112, 115-117, 119-122 and 225 are simply further descriptive of the type of information being manipulated; claim 113 consists entirely of a statement of intended use, and claims 114, 118, 226 and 227 simply recite further abstract manipulation of data.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance’, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 105, 111, 112, 120, 123 and 124 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. (U.S. Publication No. 2011/0145093) in view of Nagaoka (Japan Patent No. 5,981,015) further in view of Rao et al. (U.S. Publication No. 2020/0057885).

In-line citations are to Paradise.
With regard to Claim 105:
Paradise teaches: A non-transitory computer-readable medium including instructions that when executed by at least one processor cause the at least one processor to perform a method [0008; a “memory” stores “processor-executable instructions” that “perform a method” when “executed by the” processor] for controlling a detail level of shopping data provided to frictionless shoppers, the method comprising: 
receiving image data captured using one or more image sensors in a retail store; [0091; an “image acquisition component” of a “mobile device” captures an “image identifying a product”; 0032; this takes place in a retail store] 
analyzing the image data to detect... in the retail store... [0037; a product code is used to identify the product by analyzing the code]
a likelihood that the shopper will be involved in shoplifting; [0047; a “user may be randomly directed to one of multiple loss prevention devices at which to interact with loss prevention personnel for receipt checking” to “decrease the likelihood of success” of shoplifters]  and
controlling a detail level associated with frictionless shopping data provided to a shopper device associated with the identified shopper... that the identified shopper will be involved in shoplifting. [id.; the directing to a loss prevention device reads on this; the loss prevention device is associated with the shopper as it is being used to warn about the shopper] 

Paradise does not explicitly teach that an image is used to detect a shopper, determining the likelihood of a shoplifter, or using that determination to perform a step, but it is known in the art. Nagaoka teaches a shoplifting crime scene recording device. [title] It includes a “camera” for “processing an image of a person” to determine “whether or not the photographed person is a shoplifter”. [abstract] It can determine whether a shoplifter “has a high probability of committing a crime”. [pg. 5, last para.] Before determining that a person may be a shoplifter, the picture is considered to be that of a “general customer”, which reads on a shopper. [pg. 4, para. that begins with “FIG. 7 shows” If the customer is determined a likely shoplifter, the camera records video for a predetermined time. [bottom of pg. 4] Nagaoka and Paradise are analogous art as each is directed to electronic means for deterring shoplifting in a retail environment. 

It would have been obvious to one of ordinary skill in the art to combine the teaching of Nagaoka with that of Paradise in order to monitor a known shoplifter, as taught by Nagaoka; further, it is simply a substitution of known parts for others with predictable results, simply using a camera to identify a person as in Nagaoka rather than a product as in Paradise, and basing a decision on Nagaoka’s likelihood of crime in place of the basis of Paradise; the substitutions produce no new and unexpected result.

Paradise does not explicitly teach identifying the detected shopper by comparing at least a portion of the image data to one or more facial signatures, but it is known in the art.  Rao teaches a theft-prevention system [title] that is used to detect “thieves”. [0002] It discloses that it was then known to match a captured image of a face to a previously stored image, [0005] and performs this process. [abstract; 0006] Rao and Paradise are analogous art as each is directed to electronic means for deterring thievery.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rao with that of Paradise in order to catch a potential thief before it is too late, as taught by Rao; [0002-0003] further, it is simply a substitution of one known part for another with predictable results, simply making a determination such as that of Rao in place of, or in addition to, those of Paradise; the substitution produces no new and unexpected result.

In this and the subsequent claims, referring to a device as a “shopper device” imparts neither structure nor functionality to the device and is therefore considered mere labeling and given no patentable weight.

With regard to Claim 111:
The non-transitory computer-readable medium of claim 105, wherein the frictionless shopping data includes an indication of products currently included in a virtual shopping cart associated with the shopper. 

This claim is not patentably distinct from claim 105, as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and so which is considered but given no patentable weight.

With regard to Claim 112:
The non-transitory computer-readable medium of claim 105, wherein the determination of the likelihood that the shopper will be involved in shoplifting is based on analysis of the received image data. [Nagaoka or Rao, as cited above in regard to claim 105]

With regard to Claim 120:
The non-transitory computer-readable medium of claim 105, wherein the determination of the likelihood that the shopper will be involved in shoplifting is based on a shopping history for the shopper retrieved from a shopping history database. [0051; the “history of the user” previously “passing or failing receipt inspections... in retail establishments in the past” is used]

With regard to Claim 123:
Paradise teaches: A method for controlling a detail level of shopping data provided to frictionless shoppers, the method comprising:
receiving image data captured using one or more image sensors in a retail store; [0091; an “image acquisition component” of a “mobile device” captures an “image identifying a product”; 0032; this takes place in a retail store] 
analyzing the image data to detect... in the retail store... [0037; a product code is used to identify the product by analyzing the code]
a likelihood that the shopper will be involved in shoplifting; [0047; a “user may be randomly directed to one of multiple loss prevention devices at which to interact with loss prevention personnel for receipt checking” to “decrease the likelihood of success” of shoplifters]  and
controlling a detail level associated with frictionless shopping data provided to a shopper device associated with the identified shopper... that the identified shopper will be involved in shoplifting. [id.; the directing to a loss prevention device reads on this; the loss prevention device is associated with the shopper as it is being used to warn about the shopper] 

Paradise does not explicitly teach that an image is used to detect a shopper, determining the likelihood of a shoplifter, or using that determination to perform a step, but it is known in the art. Nagaoka teaches a shoplifting crime scene recording device. [title] It includes a “camera” for “processing an image of a person” to determine “whether or not the photographed person is a shoplifter”. [abstract] It can determine whether a shoplifter “has a high probability of committing a crime”. [pg. 5, last para.] Before determining that a person may be a shoplifter, the picture is considered to be that of a “general customer”, which reads on a shopper. [pg. 4, para. that begins with “FIG. 7 shows” If the customer is determined a likely shoplifter, the camera records video for a predetermined time. [bottom of pg. 4] Nagaoka and Paradise are analogous art as each is directed to electronic means for deterring shoplifting in a retail environment. 

It would have been obvious to one of ordinary skill in the art to combine the teaching of Nagaoka with that of Paradise in order to monitor a known shoplifter, as taught by Nagaoka; further, it is simply a substitution of known parts for others with predictable results, simply using a camera to identify a person as in Nagaoka rather than a product as in Paradise, and basing a decision on Nagaoka’s likelihood of crime in place of the basis of Paradise; the substitutions produce no new and unexpected result.

Paradise does not explicitly teach identifying the detected shopper by comparing at least a portion of the image data to one or more facial signatures, but it is known in the art.  Rao teaches a theft-prevention system [title] that is used to detect “thieves”. [0002] It discloses that it was then known to match a captured image of a face to a previously stored image, [0005] and performs this process. [abstract; 0006] Rao and Paradise are analogous art as each is directed to electronic means for deterring thievery.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rao with that of Paradise in order to catch a potential thief before it is too late, as taught by Rao; [0002-0003] further, it is simply a substitution of one known part for another with predictable results, simply making a determination such as that of Rao in place of, or in addition to, those of Paradise; the substitution produces no new and unexpected result.

With regard to Claim 124:
Paradise teaches: A system for controlling a detail level of shopping data provided to frictionless shoppers, the system comprising: 
at least one processor comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor [0008; a “memory” stores “processor-executable instructions” that “perform a method” when “executed by the” processor] to:
receive image data captured using one or more image sensors in a retail store; [0091; an “image acquisition component” of a “mobile device” captures an “image identifying a product”; 0032; this takes place in a retail store] 
analyze the image data to detect... in the retail store... [0037; a product code is used to identify the product by analyzing the code]
a likelihood that the shopper will be involved in shoplifting; [0047; a “user may be randomly directed to one of multiple loss prevention devices at which to interact with loss prevention personnel for receipt checking” to “decrease the likelihood of success” of shoplifters]  and
control a detail level associated with frictionless shopping data provided to a shopper device associated with the identified shopper... that the identified shopper will be involved in shoplifting. [id.; the directing to a loss prevention device reads on this; the loss prevention device is associated with the shopper as it is being used to warn about the shopper] 

Paradise does not explicitly teach that an image is used to detect a shopper, determine the likelihood of a shoplifter, or using that determination to perform a step, but it is known in the art. Nagaoka teaches a shoplifting crime scene recording device. [title] It includes a “camera” for “processing an image of a person” to determine “whether or not the photographed person is a shoplifter”. [abstract] It can determine whether a shoplifter “has a high probability of committing a crime”. [pg. 5, last para.] Before determining that a person may be a shoplifter, the picture is considered to be that of a “general customer”, which reads on a shopper. [pg. 4, para. that begins with “FIG. 7 shows” If the customer is determined a likely shoplifter, the camera records video for a predetermined time. [bottom of pg. 4] Nagaoka and Paradise are analogous art as each is directed to electronic means for deterring shoplifting in a retail environment. 

It would have been obvious to one of ordinary skill in the art to combine the teaching of Nagaoka with that of Paradise in order to monitor a known shoplifter, as taught by Nagaoka; further, it is simply a substitution of known parts for others with predictable results, simply using a camera to identify a person as in Nagaoka rather than a product as in Paradise, and basing a decision on Nagaoka’s likelihood of crime in place of the basis of Paradise; the substitutions produce no new and unexpected result.

Paradise does not explicitly teach identify the detected shopper by comparing at least a portion of the image data to one or more facial signatures, but it is known in the art.  Rao teaches a theft-prevention system [title] that is used to detect “thieves”. [0002] It discloses that it was then known to match a captured image of a face to a previously stored image, [0005] and performs this process. [abstract; 0006] Rao and Paradise are analogous art as each is directed to electronic means for deterring thievery.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rao with that of Paradise in order to catch a potential thief before it is too late, as taught by Rao; [0002-0003] further, it is simply a substitution of one known part for another with predictable results, simply making a determination such as that of Rao in place of, or in addition to, those of Paradise; the substitution produces no new and unexpected result.

Claims 106-110 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. in view of Nagaoka further in view of Rao et al. further in view of Oliver et al. (U.S. Publication No. 2015/0156567).

With regard to Claim 106:
The non-transitory computer-readable medium of claim 105, wherein more detail is provided in the frictionless shopping data at a first determined shoplift risk level than at a second determined shoplift risk level, wherein the second determined shoplift risk level is higher than the first determined shoplift risk level. 

Paradise, Nagaoka and Rao teach the medium of claim 105 including providing various amounts of information to people, but do not explicitly teach using two different risk levels, but it is known in the art.  Oliver teaches, essentially, a system for tracking things that people do. [abstract] It provides information such as “advertising”, [0135] infers the possibility of theft from detecting a bag has been opened, [id.] and determines that the beginning or end of a ride on a bus or a train has a “higher risk of [sic] threat of theft” than in the middle of the ride. [0136] Oliver and Paradise are analogous art as each is directed to electronic means for managing information related to theft. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Oliver with that of Paradise, Nagaoka and Rao in order to treat different risk levels differently, as taught by Oliver; further, it is simply a substitution of one known part for another with predictable results, simply using two levels of relative risk in making a determination as in Oliver rather than a single level as in Paradise; the substitution produces no new and unexpected result.

With regard to Claim 107:
The non-transitory computer-readable medium of claim 106, wherein the frictionless shopping data provided in conjunction with the first determined shoplift risk level identifies both a quantity and a type of a particular product selected by the shopper, but wherein the frictionless shopping data provided in conjunction with the second determined shoplift risk level identifies a type, but not a quantity, of a particular product selected by the shopper. 

This claim is not patentably distinct from claim 106, as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and so which is considered but given no patentable weight.

With regard to Claim 108:
The non-transitory computer-readable medium of claim 106, wherein the frictionless shopping data provided in conjunction with the first determined shoplift risk level identifies a type of a particular product selected by the shopper, but wherein the frictionless shopping data provided in conjunction with the second determined shoplift risk level identifies a general class, but not a specific type, of a particular product selected by the shopper.

This claim is not patentably distinct from claim 106, as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and so which is considered but given no patentable weight.

With regard to Claim 109:
The non-transitory computer-readable medium of claim 106, wherein the frictionless shopping data provided in conjunction with the second determined shoplift risk level identifies product interaction events in which products were removed from a retail shelf and also identifies product interaction events in which products were returned to a retail shelf, but wherein the frictionless shopping data provided in conjunction with the first determined shoplift risk level identifies product interaction events in which products were removed from a retail shelf but does not identify product interaction events in which products were returned to a retail shelf. 

This claim is not patentably distinct from claim 106, as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and so which is considered but given no patentable weight.

With regard to Claim 110:
The non-transitory computer-readable medium of claim 106, wherein the frictionless shopping data provided in conjunction with the first determined shoplift risk level includes a notification sent to the shopper in response to each detected product interaction event involving the shopper, but wherein the frictionless shopping data provided in conjunction with the second determined shoplift risk level includes notifications regarding detected product interaction events that are issued in response to a secondary trigger event, rather than in response to detection of individual product interaction events. 

This claim is not patentably distinct from claim 106, as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and so which is considered but given no patentable weight.

Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. in view of Nagaoka further in view of Rao et al. further in view of Carey (Canada Patent Pub. No. 2 851 732).

With regard to Claim 113:
The non-transitory computer-readable medium of claim 112, wherein detection, based on the analysis of the image data, of an avoidance action taken by the shopper to avoid at least one store associate results in a higher determined shoplift risk level than where the shopper is not detected as engaging in an avoidance action.

Paradise, Nagaoka and Rao teach the medium of claim 112 including determining likelihood of shoplifting as cited above, but do not base a determination on amount of contact, but it is known in the art.  Carey teaches a video identification and recognition system [title] which determines “abnormal conditions” such as “prolonged eye-contact” or “an object being carried” that is “unusual for a particular area”. [0089-0090] Images of criminals such as a “shoplifter” may be maintained for future reference and comparison. [0096] Carey and Paradise are analogous art as each is directed to electronic means for managing theft. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Carey with that of Paradise, Nagaoka and Rao in that a person’s interaction with others may lead to a belief that a situation is unusual, as taught by Carey; further, it is simply a substitution of one known part for another with predictable results, simply using interaction or lack thereof as a basis for Paradise’s determination of a person as a shoplifter in place of, or in addition to, Paradise’s own means; the substitution produces no new and unexpected result.

Claims 114-117 and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. in view of Nagaoka further in view of Rao et al. further in view of Davis (U.S. Publication No. 2017/0337602).

With regard to Claim 114:
The non-transitory computer-readable medium of claim 105, further including determining whether the shopper is a recognized shopper, and wherein a determination that the shopper is a recognized shopper results in a first determined shoplift risk level lower than a second determined shoplift risk level resulting from a determination that the shopper is not a recognized shopper. 

Paradise, Nagaoka and Rao teach the medium of claim 105 including determining likelihood of a shoplifter as cited above, but do not explicitly teach basing a determination on recognition of a shopper, but it is known in the art.  Davis teaches using facial recognition to analyze a user’s in-store activity. [title] The system recognizes that shopkeepers treat different products differently based on “the frequency of shoplifting instances associated with a product”, and determines a “trust level” for a customer who has been “identified”. [0028] A particular customer may be recognized as a “low theft risk”, [0042] and this may involve determining the customer was a “previous customer”. [0065] A trust level may be reduced if a customer “is later found to have shoplifted”. [0070] It is clear that not every customer will or can be recognized. [0047] Davis and Paradise are analogous art as each is directed to electronic means for deterring theft. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Davis with that of Paradise, Nagaoka and Rao, as a customer being found to have shoplifted is obviously deserving of a lower trust level than others; further, it is simply a substitution of known parts for others with predictable results, simply basing a determination on various factors involving recognition (or not) of customers as in Davis rather than the basis of Paradise; the substitution produces no new and unexpected result.

With regard to Claim 115:
The non-transitory computer-readable medium of claim 114, wherein the determination of whether the shopper is a recognized shopper is based on analysis of the received image data. [Davis, as cited above in regard to claim 114]

With regard to Claim 116:
The non-transitory computer-readable medium of claim 114, wherein the determination of whether the shopper is a recognized shopper is further based on a comparison of at least a portion of the received image data to image information stored in a recognized shopper database. [Davis, 0046]

With regard to Claim 117:
The non-transitory computer-readable medium of claim 114, wherein the determination of whether the shopper is a recognized shopper is based on an interaction with an electronic device associated with the shopper. [id.; the shopper's image was captured by Davis’ system]

With regard to Claim 121:
The non-transitory computer-readable medium of claim 120, wherein the shopping history database stores facial signatures of shoppers that previously visited the retail store, wherein the facial signatures are used in identifying the shopper via the analysis of the image data and in retrieving the shopping history for the shopper from the shopping history database. [id.]

Claims 118 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. in view of Nagaoka further in view of Rao et al. further in view of Yasuyoshi et al. (Japan Pub. No. 2010-0140091).

With regard to Claim 118:
The non-transitory computer-readable medium of claim 105, further including estimating an age of the shopper based on the analysis of the image data, and determining the likelihood that the shopper will be involved in shoplifting based, at least in part, on the estimated age of the shopper. 

Paradise, Nagaoka and Rao teach the medium of claim 105 including determining a likelihood of a person being a shoplifter, but do not explicitly teaching using age as a basis, but it is known in the art.  Yasuyoshi teaches a crime prevention device [title] which can “estimate the age and sex” of a person using “image information obtained by a camera” and can “drive the rate of a criminal probability that” he “commits a crime on the basis of the estimation result”. [abstract] It includes a determination that younger people may commit certain crimes more often than older people. [pg. 4, first three paragraphs] Yasuyoshi and Paradise are analogous art as each is directed to electronic means for managing information related to crimes. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Yasuyoshi with that of Paradise, Nagaoka and Rao because statistics teach age is a relevant factor in a determination of the likelihood of criminal activity, as taught by Yasuyoshi; further, it is simply a substitution of one known part for another with predictable results, simply using Yasuyoshi’s age as a basis for a determination in place of, or in addition to, the basis of Paradise; the substitution produces no new and unexpected result.

With regard to Claim 119:
The non-transitory computer-readable medium of claim 118, wherein a first estimated age is associated with a first determined shoplift risk level that is lower than a second determined shoplift risk level associated with a second estimated age, wherein the first estimated age is greater than the second estimated age. [Yasuyoshi, pg. 4 as cited above in regard to claim 118]

Claim 122 is rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. in view of Nagaoka further in view of Rao et al. further in view of Subramanian et al. (U.S. Patent No. 10,438,469).

With regard to Claim 122:
The non-transitory computer-readable medium of claim 120, wherein the shopping history database stores a history of returns made to the retail store by the shopper, and wherein the history of returns is used in determining the likelihood that the shopper will be involved in shoplifting. 

Paradise, Nagaoka and Rao teach the medium of claim 120 including determining a likelihood of shoplifting as cited above, but do not explicitly teach using a return history as a basis for a determination, but it is known in the art.  Subramanian teaches systems for mitigating retail theft [abstract] in which a customer's “past history of returning items” may indicate the possibility of “theft” in that customer's “risk profile”. [Col. 6, lines 32, 37-39, 49-50] Subramanian and Paradise are analogous art as each is directed to electronic means for managing risk of theft in a retail environment. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Subramanian with that of Paradise, Nagaoka and Rao in order to mitigate theft, as taught by Subramanian; further, it is simply a substitution of one known part for another with predictable results, simply using Subramanian’s datum as a basis for a determination in place of, or in addition to, the basis of Paradise; the substitution produces no new and unexpected result.

Claims 225-227 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. in view of Nagaoka further in view of Rao et al. further in view of Prabhu et al. (U.S. Publication No. 2021/0133483, filed 12 October 2020).

With regard to Claim 225:
The non-transitory computer-readable medium of claim 105, wherein the image data includes a pixel data stream or a digital video stream.

Paradise, Nagaoka and Rao teach the medium of claim 105 but do not explicitly teach a pixel data stream, though this is how all images are rendered on a common digital display, but in any case it is known in the art.  Prabhu teaches detecting objects based on pixel differences. [title] It extracts features from an image, [0021] performs a convolutional computation, [0028] and the image may include a pixel stream on which calculations are performed. [0038] Prabhu and Paradise are analogous art as each is directed to electronic means for processing image data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Prabhu with that of Paradise, Nagaoka and Rao in order to improve the efficiency and effectiveness of multimedia data analysis, as taught by Prabhu; [0019] further, it is simply a substitution of one known part for another with predictable results, simply employing an image structured as a stream of pixels as in Prabhu rather than the less-specific image structure of Paradise; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 105.  First, it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  Second, as the image data only includes one of these items, it can include other data as well, and any further processing could be based entirely on the other data.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 226:
The non-transitory computer-readable medium of claim 105, wherein analyzing the image data comprises using at least one of object recognition, object detection, image segmentation, feature extraction, optical character recognition (OCR), a shape region technique, an edge detection technique, pixel-based detection, an artificial neural network, or a convolutional neural network. [Prabhu, 0021 as cited above in regard to claim 225]

With regard to Claim 227:
The non-transitory computer-readable medium of claim 105, wherein determining a likelihood that the identified shopper will be involved in shoplifting comprises calculating a convolution of at least part of the image data. [Prabhu, 0028 as cited above in regard to claim 225]

Response to Arguments
Applicant's arguments filed 20 May 2022 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  First, it is clear that claims are to be understood in light of the specification.  The very first substantive paragraph of the specification states that the invention “relates generally to systems, methods and devices for identifying products in retail stores” for “purposes of providing one or more functions associated” with such products.  These are fundamental business practices. 
The fact that the process is performed by computers rather than directly in the human mind is not relevant per se.  See MPEP § 2106.04(a)(2), explaining that the courts do not “distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer”.  Therefore, the claims recite both fundamental business practices and mental steps.
In regard to the question of integration into a practical application, the applicant emphasizes the mental or abstract elements themselves.  Improving “detail levels” is not a technical improvement, as the specification only uses the phrase to determine the level of detail about a person’s shopping, which is within the abstract idea.  There is nothing in the claims that bears any technical similarity to Saft or of Griffin, even if PTAB decisions were controlling on the Office, which they are not.
The applicant has not made any reasoned argument as to why the claims ought to be thought to improve a computer itself, invoke a particular machine, transform matter or do more than generally link the abstract idea to a particular technological environment; therefore the Examiner maintains the position that the claims do not integrate the abstract idea into a practical application and are therefore directed to the abstract idea.
In regard to the “significantly more” inquiry, the “combination of steps” are abstract and not relevant to the “significantly more” analysis, in which it is determined whether any additional, that is, non-abstract element or combination of elements suffices to amount to significantly more than the abstract idea.  A general-purpose computer is not sufficient to this purpose; see MPEP § 2106.05(b)(I): “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”
The applicant has not presented any reasoned argument that any non-abstract claim element is present at all beyond a generic computer.  The argument that the Examiner has presented no facts that the elements are well-understood, routine and conventional is irrelevant; it is undisputed after Alice and numerous, consistent decisions of the Federal Circuit, and now embodied in the MPEP as cited above, that a generic computer, which is the only non-abstract element in any claim, is not sufficient to confer patent eligibility.
The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 105-124 and 225-227 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the limitations added by amendment have been met by the inclusion of the prior art of Rao incorporated herein and by additional citations and explanations of the prior art previously made of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694